DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 17 has been amended
Claims 1-20 are pending in this application and examined as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loffredo (US 2,515,521).

With regards to claim 1, Loffredo discloses a cooking apparatus (camper stove, Title) comprising a cooking heat source (firebox 25, Fig. 1);
a grill grate (wire grill 13, Fig. 1) having a grill grate surface (Fig. 1), the grill grate surface defining a plane of said grill grate surface (Fig. 1), the grill grate being positioned over said cooking heat source (wire grill 13 is over firebox 25, Fig. 4);
a griddle plate (griddle plate 14, Fig. 1), the griddle plate being moveable between a cooking position and a stowed position (dotted line for griddle plate 14 show the plate being stowed and going to a cooking position, Fig. 1), the griddle plate being positioned over the grill grate in the cooking position (griddle plate 14 may be placed onto the top surface of the wire grill 13, col 2, lines 10-15), and a majority of the griddle plate being lower than the plane of said grill grate surface in the stowed position (when the griddle plate 14 is not in use it may be downwardly disposed and supported, Fig. 1); and a lift mechanism connected to griddle plate (griddle plate 14 is supported by means of pins 15 and flange 16, col 2, lines 3-5), such that the lift mechanism supports at least a portion of the weight of the griddle plate between the cooking position and the stowed position (Fig. 8).
With regards to claim 2, Loffredo discloses wherein a majority of the griddle plate is positioned over the grill grate in the cooking position (griddle plate 14 is majority over wire grill 13, Fig. 8).
With regards to claim 8, Loffredo discloses wherein a majority of the griddle plate is higher than the plane of the grill grate surface when the griddle plate is in the cooking position (griddle plate 14 is higher than wire grill 13 in cooking position, Fig. 8).
With regards to claim 20, Loffredo discloses a method of modifying a cooking apparatus comprising (operating the camper’s stove, Fig. 1-3):
positioning a grill grate between a cooking heat source and a griddle plate (positioning wire grill 13 between firebox 25 and griddle plate 14, Fig. 1);
move griddle plate 14 into position as denoted by dotted lines, Fig. 1);
moving at least a portion of the griddle plate vertically (griddle plate 14 moved vertically, Fig. 1);
mechanically counterbalancing at least a portion of the weight of the griddle plate during at least a portion of said moving at least a portion of the griddle plate vertically (user will lift griddle plate 14 and a portion of the weight will be absorbed by pin 15 and flange 16, Fig. 4);
moving a lid to an open position, in which a majority of the lid is lower than a plane of a grill grate surface of the grill grate (table section 10 will be below wire grill 13, Fig. 4); and
moving the lid to a closed position over the grill grate and the griddle plate, in which a majority of the lid is higher than the plane of the grill grate surface of the grill grate (table section 10 is folded over wire grill 13 to close the stove, Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Loffredo in view of Thomson (US 3,064,637).

With regards to claim 17, Loffredo discloses a cooking apparatus (camper stove, Title) comprising a cooking heat source (firebox 25, Fig. 1);
a grill grate (wire grill 13, Fig. 1) having a grill grate surface (Fig. 1), the grill grate surface defining a plane of said grill grate surface (Fig. 1), the grill grate being positioned over said cooking heat source (wire grill 13 is over firebox 25, Fig. 4);
a griddle plate (griddle plate 14, Fig. 1), the griddle plate being moveable between a cooking position and a stowed position (dotted line for griddle plate 14 show the plate being stowed and going to a cooking position, Fig. 1), the griddle plate being positioned over the grill grate in the cooking position (griddle plate 14 may be placed onto the top surface of the wire grill 13, col 2, lines 10-15), and a majority of the griddle plate being lower than the plane of said grill grate surface in the stowed position (when the griddle plate 14 is not in use it may be downwardly disposed and supported, Fig. 1). 
Loffredo does not disclose a mechanical arm connected to said griddle plate, wherein said mechanical arm exerts an upward force against said griddle plate when said griddle plate is moved between said first position to said second position, and wherein at least a portion of said griddle plate is moved vertically when said griddle plate is moved between said first position to said second position.
Thomson teaches a mechanical arm connected to said griddle plate (bracket 16 have notched leg 17 is attached to griddle plate 15, Fig. 1 and Fig. 3), wherein the mechanical arm exerts an upward force against said griddle plate when the griddle plate is moved between said first position to the second position (bracket 16 supports griddle plate 15 in an open and closed position and when closed the griddle plate 15 is held above bars 3 preventing griddle plate 15 moving downward by countering the gravity of the downward force, Fig. 1), and wherein at least a portion of the griddle plate is moved vertically when griddle plate 15 is rotated upward vertically, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the grill plate and griddle plate of Loffredo with the mechanical arm as taught Thomason in order to provide mechanically enhanced structure that can routinely be opened and closed.  

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Loffredo as applied to claims 1,2,8 and 20 above, and further in view of Hamilton et al (US 5,979,431).

With regards to claim 3, Loffredo does not disclose wherein said lift mechanism comprises a counterbalance mechanism.
Hamilton teaches the lift mechanism comprises a counterbalance mechanism (engagement pin 132 is a tension fitted spring which tightly engages griddle lock notch 35 to attachment surface 130 of griddle 20, Fig. 19 and 20).
With regards to claim 4, Hamilton teaches wherein said counterbalance mechanism comprises a spring (engagement pin 132 is a tension fitted spring which tightly engages griddle lock notch 35 to attachment surface 130 of griddle 20, Fig. 19 and 20).
With regards to claim 5, Loffredo wherein at least a portion of the griddle plate is moveable from a lowered position to a raised position (griddle plate 14 from position in Fig. 4 to Fig. 8), with a force utilized to move the griddle plate from the lowered position to said raised position being provided at least partially by the counterbalance mechanism (when combined with Hamilton, the engagement pin 132 engages the griddle 20 by a force to keep it down, Fig. 19-21).
With regards to claim 6, Loffredo wherein at least a portion of the griddle plate is moveable from a lowered position to a raised position (griddle plate 14 from position in Fig. 4 to Fig. 8), with a when combined with Hamilton, the engagement pin 132 engages the griddle 20 by a force to keep it down, Fig. 19-21).
It would have been obvious to one skilled art at the time the invention was made to modify the stove and griddle plate of Loffredo with the engagement pin and attachment surface as taught by Hamilton in order to provide a force to keep a griddle plate in order to keep in a locked position. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Loffredo as applied to claims 1,2,8 and 20 above, and further in view of Demars (US 2011/0283992).

With regards to claim 7, Loffredo does not teach further comprising an extendable rail, the extendable rail being slidably engaged with the griddle plate.
Demars teaches an extendable rail, the extendable rail (shelf 10 has two extend portions 15a-b with lips 16a-b, Fig. 6) being slidably engaged with the griddle plate (griddle 50, Fig. 6).
With regards to claim 9, Demars teaches further comprising a lid (cover 9, Fig. 7) having an open position and a closed position, wherein a majority of the lid is higher than the plane of the grill grate surface when the lid is in the closed position (cover 9 is above the place of griddle 50, Fig. 6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the grill plate of Loffredo with the shelf as taught by Demars in order to efficiently stow away a griddle plate in a compact grill apparatus.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Loffredo and Demars as applied to claims 7 and 9 above, and further in view of Holdo Baggott (US 8,936,017).

With regards to claim 10, Loffredo and Demars does not teach wherein the griddle plate comprises a griddle plate surface, the griddle plate surface defining a plane of the griddle plate surface, wherein a majority of the lid is lower than said plane of the griddle plate surface when the griddle plate is in the cooking position and the lid is in the open position.
Holod Baggott teaches wherein the griddle plate (grate 36, Fig. 2) comprises a griddle plate surface (surface of grate 36, Fig. 2), the griddle plate surface defining a plane of the griddle plate surface, wherein a majority of the lid is lower than the plane of the griddle plate surface when the griddle plate is in the cooking position and the lid is in the open position (lid 1 is lower than the grate 36, Fig. 2).
With regards to claim 11, Holod Baggott teaches wherein a majority of the lid is lower than the plane of the grill grate surface in the open position (lid 1 is open and below grate 36, Fig. 2).
With regards to claim 12, Holod Baggott teach wherein a majority of the lid is lower than the plane of the grill grate surface when the lid is in said open position and the griddle plate is in the stowed position (lid 1 is lower than the grate 36, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the lid of Loffredo and Demars in order to provide a lid which provides temperature control and convenience in operation.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Loffredo and Thomas as applied to claim 17 above, and further in view of Holdo Baggott (US 8,936,017).

With regards to claim 18, Loffredo and Thomas teaches a grill grate and griddle plate.
Loffredo and Thomas does not teach a lid having an open position and a closed position; wherein the grill grate comprises a grill grate surface, the grill grate surface defining a plane of the grill 
Holdo Baggott teaches a lid (lid 1, Fig. 1)having an open position and a closed position (lid 1 shown as open in Fig. 2 and closed when the grate 34 is enclosed by lid 1); wherein the grill grate comprises a grill grate surface (grate 34, Fig. 1), the grill grate surface defining a plane of the grill grate surface; wherein a majority of the lid is higher than the plane of the grill grate surface when the lid is in the closed position (lid 1 would be higher than grate 34 in closed position, Fig. 1); and wherein the griddle plate comprises a griddle plate surface (when combined with Loffredo and Thomas), the griddle plate surface defining a plane of the griddle plate surface, wherein a majority of the lid is lower than the plane of the griddle plate surface when the griddle plate is in said cooking position and the lid is in the open position (lid 1 is lower than the grate 34 in an open position, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the lid of Loffredo and Thomas in order to provide a lid which provides temperature control and convenience in operation.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Loffredo and Thomas as applied to claim 17 above, and further in view of Hamilton et al (US 5,979,431).

With regards to claim 19, Loffredo and Thomas does not teach the mechanical arm comprises a counterbalance mechanism. 
engagement pin 132 is a tension fitted spring which tightly engages griddle lock notch 35 to attachment surface 130 of griddle 20, Fig. 19 and 20).
It would have been obvious to one skilled art at the time the invention was made to modify the stove and griddle plate of Loffredo and Thomas with the engagement pin and attachment surface as taught by Hamilton in order to provide a force to keep a griddle plate in order to keep in a locked position. 

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach the lid comprises a first lid portion and a second lid portion. Claims 15 and 16 are dependent from claim 14 and therefore objected to as well. 

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not disclose or teach a lift mechanism connected to said griddle plate, such that said lift mechanism supports at least a portion of the weight of said griddle plate between said cooking position and said stowed position as limited in claim 1.
Examiner’s response: Loffredo discloses a lift mechanism connected to griddle plate (griddle plate 14 is supported by means of pins 15 and flange 16, col 2, lines 3-5), such that the lift mechanism supports at least a portion of the weight of the griddle plate between the cooking position and the stowed position (Fig. 8). The pins 15 and flange 16 will support some of the weight of the griddle plate Fig. 1). Applicant has made the argument that pins 15 and flange 16 cannot be interpreted as a lift mechanism however the claim does not provide distinguishing structure to overcome the prior art. The lift mechanism of claim 1 is simply defined by the claim as being connected to a griddle plate. 

Applicant’s arguments: Applicant argues the prior art does not disclose or teach mechanically counterbalancing at least a portion of the weight of the griddle plate during at least a portion of said moving at least portion of the griddle plate vertically as limited in claim 20.
Examiner’s response: Loffredo discloses mechanically counterbalancing at least a portion of the weight of the griddle plate during at least a portion of said moving at least a portion of the griddle plate vertically (user will lift griddle plate 14 and a portion of the weight will be absorbed by pin 15 and flange 16, Fig. 4). Examiner has interpreted the mechanically limitation as the part of the pin 15 and flange 16 will do some of the work in counterbalancing the griddle plate. When the user does lift the griddle plate the pin and flange will prevent the griddle from hitting the floor or coming off of the apparatus. 

Applicant’s arguments: Applicant argues the prior art does not disclose or teach wherein said mechanical arm exerts an upward force against said griddle plat is moved between said first position to said second position as limited in claim 17.
Examiner’s response: Thomson teaches a mechanical arm connected to said griddle plate (bracket 16 have notched leg 17 is attached to griddle plate 15, Fig. 1 and Fig. 3), wherein the mechanical arm exerts an upward force against said griddle plate when the griddle plate is moved between said first position to the second position (bracket 16 supports griddle plate 15 in an open and closed position and when closed the griddle plate 15 is held above bars 3 preventing griddle plate 15 moving downward by countering the gravity of the downward force, Fig. 1), and wherein at least a griddle plate 15 is rotated upward vertically, Fig. 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761